Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.1 Page 1 of 21




  1 ABRAHAM, FRUCHTER
       & TWERSKY, LLP
  2
    IAN D. BERG (SBN 263586)
  3 IBerg@aftlaw.com
    TAKEO A. KELLAR (SBN 234470)
  4
    TKellar@aftlaw.com
  5 11622 El Camino Real, Suite 100
    San Diego, CA 92130
  6
    Telephone: (858) 764-2580
  7 Facsimile: (858) 764-2582
  8 Counsel for Plaintiff
  9                       UNITED STATES DISTRICT COURT
 10                    SOUTHERN DISTRICT OF CALIFORNIA
 11 BRICKMAN INVESTMENTS INC.,                 Case No. '20CV1795 BEN LL
 12 Individually and on Behalf of All
    Others Similarly Situated,                 CLASS ACTION
 13
                             Plaintiff,        COMPLAINT FOR VIOLATIONS
 14                                            OF THE SECURITIES ACT OF 1933
 15         v.
 16 PROGENITY, INC., HARRY STYLLI, DEMAND FOR JURY TRIAL
 17 ERIC D’ESPARBES, JEFFREY
    ALTER, JOHN BIGALKE, JEFFREY
 18 FERRELL, BRIAN L. KOTZIN,
 19 SAMUEL NUSSBAUM, LYNNE
    POWELL, PIPER SANDLER & CO.,
 20 WELLS FARGO SECURITIES, LLC,
 21 ROBERT W. BAIRD & CO.
    INCORPORATED, RAYMOND
 22 JAMES & ASSOCIATES, INC. and
 23 BTIG, LLC,
 24                            Defendants.
 25
 26
 27
 28
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.2 Page 2 of 21




  1         Plaintiff Brickman Investments Inc. (“Plaintiff”), brings this action
  2 individually and on behalf of all others similarly situated, alleging the following
  3 based upon personal knowledge and upon information and belief based on an
  4 investigation conducted by counsel, which included a review of the public Securities
  5 and Exchange Commission (“SEC”) filings of Progenity, Inc. (“Progenity” or the
  6 “Company”), Company press releases, analyst reports, media reports, and other
  7 public reports and information regarding the Company. Plaintiff believes that
  8 substantial additional evidentiary support exists for the allegations set forth herein,
  9 which evidence will be developed through discovery.
 10                             NATURE OF THE ACTION
 11         1.    This is a securities class action on behalf of all purchasers of Progenity
 12 common stock pursuant and/or traceable to the registration statement and related
 13 prospectus (the “Registration Statement”), issued in connection with Progenity’s
 14 initial public offering (the “IPO”) on or about June 22, 2020, seeking remedies under
 15 the Securities Act of 1933 against Progenity, certain officers and directors of
 16 Progenity (the “Individual Defendants”) and the IPO underwriters (“Underwriter
 17 Defendants”) (collectively “Defendants”).
 18         2.    Progenity is a biotechnology company that specializes in developing
 19 and commercializing molecular testing products and precision medicine
 20 applications, including in vitro molecular tests designed to assist parents in making
 21 informed decisions related to family planning, pregnancy, and complex disease
 22 diagnosis.
 23         3.    Progenity conducted its IPO on June 22, 2020, with Defendants selling
 24 over 6.6 million shares of Progenity common stock at a price of $15.00 per share,
 25 generating over $100 million in gross offering proceeds.
 26         4.    The Registration Statement for the IPO contained untrue statements of
 27 material fact, omitted material facts necessary to make the statements contained
 28 therein not misleading, and failed to make the necessary disclosures required under
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933              -1-
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.3 Page 3 of 21




  1 the rules and regulations governing its preparation. Specifically, the Registration
  2 Statement failed to disclose that: (i) Progenity had overbilled government payors by
  3 $10.3 million in 2019 and early 2020, which resulted in materially overstated
  4 revenues, earnings and cash flows from operations for the historical financial periods
  5 provided in the Registration Statement; (ii) Progenity would need to refund this
  6 overpayment in the second quarter of 2020, adversely impacting its quarterly results;
  7 and (iii) Progenity was suffering from accelerating negative trends in the second
  8 quarter of 2020 with respect to the Company’s testing volumes, revenues and
  9 product pricing.
 10         5.    Within two months of the IPO, the price of Progenity stock fell nearly
 11 50%, from an offering price of $15.00 per share to $7.71 per share by August 14,
 12 2020. This action seeks to recover damages for Progenity investors.
 13                            JURISDICTION AND VENUE
 14         6.    The claims alleged herein arise under §§ 11, 12(a)(2) and 15 of the
 15 Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77k, 771(a)(2) and 77o].
 16 This Court has jurisdiction over the subject matter of this action pursuant to § 22 of
 17 the Securities Act.
 18         7.    This Court has personal jurisdiction over each of the Defendants and
 19 venue is proper in this District. Progenity is headquartered in San Diego, California,
 20 within this District. Also, within this District, Defendants drafted at least a portion
 21 of the offering materials issued in connection with Progenity’s IPO, disseminated
 22 the misleading statements, and solicited stock purchasers. Each of the Underwriter
 23 Defendants (defined below) have substantial operations and/or conduct substantial
 24 business in California.
 25                                       PARTIES
 26         8.    Plaintiff Brickman Investments Inc. purchased Progenity common
 27 stock pursuant to the Prospectus (defined below) and Registration Statement issued
 28 in connection with the IPO and has been damaged thereby.
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933             -2-
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.4 Page 4 of 21




  1         9.    Defendant Progenity, Inc., is a biotechnology company based in San
  2 Diego, California. The Company’s common stock trades on the NASDAQ under
  3 the ticker symbol “PROG.”
  4         10.   Defendant Harry Stylli (“Stylli”) served as Progenity’s Chief Executive
  5 Officer (“CEO”) and Chairman of the Progenity Board of Directors (the “Board”) at
  6 the time of the IPO.
  7         11.   Defendant Eric d’Esparbes (“d’Esparbes”) served as Progenity’s Chief
  8 Financial Officer (“CFO”) at the time of the IPO.
  9         12.   Defendant Jeffrey D. Alter served as a member of the Board at the time
 10 of the IPO.
 11         13.   Defendant John T. Bigalke served as a member of the Board at the time
 12 of the IPO.
 13         14.   Defendant Jeffrey A. Ferrell served as a member of the Board at the
 14 time of the IPO.
 15         15.   Defendant Brian L. Kotzin served as a member of the Board at the time
 16 of the IPO.
 17         16.   Defendant Samuel R. Nussbaum served as a member of the Board at
 18 the time of the IPO.
 19         17.   Defendant Lynne Powell served as a member of the Board at the time
 20 of the IPO.
 21         18.   The defendants identified in ¶¶10-17 above are referred to herein as the
 22 “Individual Defendants.” All of the Individual Defendants signed the Registration
 23 Statement for the IPO. Each of the Individual Defendants also reviewed and helped
 24 prepare the Registration Statement and, as directors or executive officers of the
 25 Company, participated in the solicitation and sale of the Company’s common stock
 26 to investors in the IPO for their own financial benefit and the financial benefit of
 27 Progenity.
 28
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933            -3-
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.5 Page 5 of 21




  1         19.   Defendant Piper Sandler & Co. served as a joint book-running manager
  2 and underwriter of Progenity’s IPO.
  3         20.   Defendant Wells Fargo Securities, LLC served as a joint-book-running
  4 manager and underwriter of Progenity’s IPO.
  5         21.   Defendant Robert W. Baird & Co. Incorporated served as an
  6 underwriter of Progenity’s IPO.
  7         22.   Defendant Raymond James & Associates, Inc. served as an underwriter
  8 of Progenity’s IPO.
  9         23.   Defendant BTIG, LLC served as an underwriter of Progenity’s IPO.
 10         24.   The defendants identified in ¶¶19-23 above are referred to herein as the
 11 “Underwriter Defendants.” Collectively, the Underwriter Defendants sold more
 12 than 6.6 million Progenity shares in the IPO at $15.00 per share and shared $7
 13 million in underwriting discounts and commissions.          Their failure to conduct
 14 adequate due diligence in connection with the IPO and the preparation of the
 15 Registration Statement was a substantial factor leading to the harm complained of
 16 herein.
 17                           SUBSTANTIVE ALLEGATIONS
 18         25.   Progenity    is   a   biotechnology   company     that    develops   and
 19 commercializes molecular testing products and precision medicine applications,
 20 with a focus on in vitro molecular tests designed to assist parents in making informed
 21 decisions related to family planning, pregnancy, and complex disease diagnosis. At
 22 the time of the IPO, the Company’s product pipeline included a rule-out test for
 23 preeclampsia and a proprietary ingestible capsule to treat gastrointestinal disorders,
 24 among other diagnostic tools and treatments.
 25         26.   Since the Company’s inception, it has accessioned 1.5 million
 26 diagnostic tests. Leading into its IPO, Progenity claimed that its testing volume was
 27 accelerating and that the Company was positioned for continued growth. Progenity
 28 emphasized to investors that it had achieved consistent year-over-year test volume
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933              -4-
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.6 Page 6 of 21




  1 growth since 2010 and was continuing to develop and commercialize new,
  2 innovative products related to prenatal care, pregnancy and molecular diagnostics.
  3         27.   In 2015, Progenity launched both its Innatal Prenatal Screen, a Non-
  4 Invasive Prenatal Testing, or “NIPT,” offering and its Preparent Carrier Test,
  5 followed by the launch of its Riscover Hereditary Cancer Test in 2017.
  6         28.   Prior to the IPO, in March 2020, Progenity claimed to have reached a
  7 settlement with respect to various federal and state governmental entities to resolve
  8 investigations into the Company’s marketing, sales and billing practices, in
  9 particular regarding legacy billing practices for Progenity’s NIPT and microdeletion
 10 tests and the provision of alleged kickbacks or inducements to physicians and
 11 patients. Progenity agreed to pay $49 million in the aggregate over a five-year period
 12 to resolve civil claims contemplated by the U.S. Attorney’s Office for the Southern
 13 District of California, the U.S. Attorney’s Office for the Southern District of New
 14 York, and various offices of state Attorneys General. In addition, the Company
 15 entered into a deferred prosecution agreement to avoid criminal penalties pursuant
 16 to which it agreed to enhance its compliance programs and reporting and disclosure
 17 policies and practices.
 18         29.   The fact that the Company had purportedly resolved the negative
 19 monetary impact of its improper billing practices prior to the IPO was of material
 20 importance to investors, as was the Company’s ability to maintain its testing volume
 21 and revenue growth.
 22         30.   On May 27, 2020, Progenity filed with the SEC on Form S-1 the
 23 Registration Statement. The Registration Statement was declared effective by the
 24 SEC on June 18, 2020, after certain amendments; and, on June 22, 2020, the
 25 Company filed its final prospectus (the “Prospectus”) (which incorporated and
 26 formed part of the final Registration Statement) with the SEC on Form 424B4. The
 27 Registration Statement was used to sell over 6.6 million shares of Progenity common
 28
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933            -5-
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.7 Page 7 of 21




  1 stock to the investing public at a price of $15.00 per share, generating over $100
  2 million in gross offering proceeds.
  3               31.          The Registration Statement was negligently prepared and contained
  4 untrue statements of material fact, omitted material facts necessary to make the
  5 statements contained therein not misleading, and failed to make necessary
  6 disclosures required under the rules and regulations governing their preparation.
  7               32.          The Registration Statement failed to disclose that Progenity had
  8 overstated its revenues for 2019 and the first quarter of 2020 by more than $10
  9 million because the Company had overbilled government payors during these
 10 periods. This overstatement of historical revenues consequently materially inflated
 11 the Company’s profits and profit margins. Also, because Progenity was required to
 12 refund overbilled government payors, those refunds had the effect of materially
 13 reducing the Company’s revenues, profits and cash flows from operations by more
 14 than $10 million in the second quarter of 2020. The following financial results in
 15 the Registration Statement were materially inaccurate:
 16                                                                                    Year Ended December 31,              Three Months Ended March 31,
                                                                                       2018                 2019             2019                      2020
                                                                                      (in thousands, except share             (in thousands, except share
 17                                                                                        and per share data)                     and per share data)
                                                                                                                                      (unaudited)
 18   Revenue                                                                     $     127,974       $      143,985    $        47,507        $        16,828
      Cost of sales                                                                      92,076              100,492             24,421                 26,570
               Gross profit                                                              35,898               43,493             23,086                 (9,742)
 19   Operating expenses:
           Research and development                                                      48,712               63,400             15,248                 11,240
           Selling and marketing                                                         50,187               58,888             15,567                 14,436
 20        General and administrative                                                    51,238               61,324             14,278                 17,108
               Total operating expenses                                                 150,137              183,612             45,093                 42,784
 21   Loss from operations
      Interest expense
                                                                                       (114,239)
                                                                                         (9,091)
                                                                                                            (140,119)
                                                                                                              (9,199)
                                                                                                                                (22,007)
                                                                                                                                 (2,269)
                                                                                                                                                       (52,526)
                                                                                                                                                        (2,302)
      Equity loss of equity method investee                                              (2,327)                 —                  —                      —
 22   Interest and other income, net
               Loss before taxes
                                                                                          1,801
                                                                                       (123,856)
                                                                                                                 575
                                                                                                            (148,743)
                                                                                                                                    257
                                                                                                                                (24,019)
                                                                                                                                                           (20)
                                                                                                                                                       (54,848)
      Income tax expense (benefit)                                                        5,250                 (706)               —                  (37,696)
 23            Net loss                                                           $    (129,106)      $     (148,037)   $       (24,019)       $       (17,152)
      Dividend paid to preferred stockholders                                               —                 (3,652)            (3,652)                   —
      Stock dividend on exchange of Series A-1 for Series B Preferred Stock                 —                (27,637)               —                      —
 24   Stock dividend on Series B Preferred Stock                                            —                (49,501)               —                      —
               Net loss attributable to common stockholders                       $    (129,106)      $     (228,827)   $       (27,671)       $       (17,152)
      Net loss per share attributable to common stockholders, basic and diluted   $      (27.72)      $       (46.87)   $         (5.88)       $         (3.43)
 25
 26               33.          The Registration Statement also stated that the Company would pay
 27 $49 million to rectify the Company’s past billing non-compliance and related alleged
 28 wrongdoing, without disclosing that Progenity had overbilled government payors an
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933                                                                               -6-
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.8 Page 8 of 21




  1 additional $10.3 million in 2019 and early 2020. Thus, the Registration Statement
  2 understated the negative impact that Progenity’s billing errors would have on
  3 Progenity’s cash flows by at least 20%. The Registration Statement stated in
  4 pertinent part:
  5                On March 31, 2020, we reached an agreement on the monetary
            terms with the DOJ and the State of New York (with the State of New
  6
            York Attorney General representing or facilitating the interests of all
  7         States participating in the settlement, which we refer to collectively as
            the State AGs) with respect to relevant government health benefit
  8
            programs to resolve all of the government’s outstanding civil and
  9         criminal investigations, including the investigations by the U.S.
            Attorney’s Office for the Southern District of California and the U.S.
 10
            Attorney’s Office for the Southern District of New York, as well as the
 11         investigation by the State AGs. The terms of this agreement in principle
 12         contemplate that we will enter into a civil settlement agreement
            providing that we will pay $49.0 million in the aggregate over a five-
 13         year period . . ..
 14         34.   The Registration Statement also touted Progenity’s “consistent year-
 15 over-year test volume growth” in the years leading up to the IPO, even though the
 16 Company was suffering from a severe and accelerating downturn in the sales of its
 17 testing products and related revenues at the time of the IPO. The Registration
 18 Statement stated in pertinent part:
 19                Since 2010, our molecular testing business has achieved
 20         consistent year-over-year test volume growth through our robust
            product portfolio and our strong commercial organization. Our internal
 21         core competencies, deep research and development pipeline and
 22         strategic acquisitions of novel technologies have fueled our innovation
            in women’s health, supporting the development and launch of
 23         complementary molecular testing products that inform critical
 24         healthcare decision-making across a woman’s lifetime.
 25         35.   The Registration Statement acknowledged that Progenity’s business
 26 had been impacted by declines in testing volumes beginning in March 2020 as a
 27 result of the COVID-19 pandemic. However, the Registration Statement claimed
 28
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933               -7-
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.9 Page 9 of 21




  1 that Progenity’s business was “resilient” and had already “observed positive signs
  2 of recovery” at the time of the IPO. This representation was materially false and
  3 misleading because it failed to disclose that Progenity was suffering accelerating
  4 sequential declines in its testing-related volumes during the second quarter of 2020.
  5 Furthermore, Progenity was suffering an undisclosed 8% sequential decline in
  6 revenues (when factoring in various accruals), accelerating year-over-year revenue
  7 declines and deterioration in pricing for its products with long-term negative
  8 implications for the Company’s revenues, profits and cash flows from operations.
  9 The Registration Statement stated in pertinent part:
 10                Since our inception, we have accessioned approximately 1.5
            million tests in the United States and the growth rate of our test volume
 11
            was accelerating …. The figure below shows our test volume growth
 12         from 2016 through 2019, as well as the first quarter of 2020, in which
            quarter we observed volumes largely consistent with the fourth quarter
 13
            of 2019 despite the challenges presented by the COVID-19 pandemic.
 14         We believe our business is resilient and we have observed positive signs
            of recovery so far.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26                                      *     *      *
 27               Beginning in March 2020, we began to observe significant
 28         declines in the volumes of our molecular tests as well as the pathology
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933               -8-
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.10 Page 10 of 21




   1         tests conducted by Avero Diagnostics due to the impact of the COVID-
             19 pandemic and work-from-home policies and other operational
   2
             limitations mandated by federal, state and local governments as a result
   3         of the pandemic. However, we believe our business is resilient and we
             have observed positive signs of recovery so far. While we are
   4
             implementing mitigation strategies to address these limitations, such as
   5         supporting patients and physicians virtually, there can be no assurance
             that the rate of decline in our testing volumes will not continue or
   6
             accelerate in future periods. Our initial assessment of the impact of
   7         the COVID-19 pandemic is that our NIPT test volumes have proved
   8         more resilient than our carrier screening test volumes; however, the
             comparative impact may change over time.
   9
             36.    These issues, which were known to Defendants, arose from
  10
       circumstances existing before the IPO, but Defendants failed to disclose the material
  11
       adverse effects on the Company’s business and financial results until after the IPO.
  12
       The Registration Statement misleadingly presented these same issues as “future”
  13
       contingent risks without disclosing the adverse material facts that had already
  14
       occurred. For example, the Registration Statement stated in pertinent part:
  15
                   We have implemented compliance policies and procedures
  16         intended to train and monitor our sales, billing, marketing and other
  17         personnel. Our efforts to implement appropriate monitoring of such
             personnel are ongoing and we have experienced situations in which
  18         employees may have failed to fully adhere to our policies and
             applicable laws in the past. There can be no assurance that we will not
  19         experience similar issues in the future.
  20         37.    These adverse facts and circumstances detailed above were known
  21 trends, uncertainties and risks that required disclosure in the Registration Statement.
  22 Item 303 of SEC Regulation S-K requires the disclosure of “any known trends or
  23 uncertainties that have had or that [a] registrant reasonably expects will have a
  24 material favorable or unfavorable impact on net sales or revenues or income from
  25 continuing operations.” In addition, Item 105 of Regulation S-K requires disclosure
  26 in the Registration Statement of “the most significant factors that make an
  27 investment in the registrant or offering speculative or risky,” and an explanation of
  28
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933              -9-
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.11 Page 11 of 21




   1 “how the risk affects the registrant or the securities being offered.” The Registration
   2 Statement failed to disclose material facts necessary to apprise purchasers of the true
   3 risks inherent in investing in the Company.
   4         38.   On July 23, 2020, Progenity announced that it had reached a partial
   5 resolution with various government entities related to its past business, promotional
   6 and billing practices. Progenity entered into a non-prosecution agreement with the
   7 DOJ to avoid criminal charges in parallel with civil settlements. Specifically,
   8 Progenity agreed to pay $49 million, with $35.8 million going to settle federal claims
   9 and an additional $13.2 million going to settle outstanding claims by various states
  10 Attorneys General. Progenity agreed also to a five-year “corporate integrity
  11 agreement” with the Office of the Inspector General of the Department of Health
  12 and Human Services, which required Progenity to enhance its internal controls and
  13 compliance programs to prevent further unlawful billing practices.
  14         39.   On August 13, 2020, Progenity reported its financial and operating
  15 results for the second quarter ended June 30, 2020. The Company reported a
  16 dramatic slowdown in sales and growing losses. Progenity generated only $17.3
  17 million in consolidated revenues for the quarter, which was 70% below the prior
  18 year. The Company’s gross margin fell to -26.5% and its net losses were $53.1
  19 million, or more than three-times the prior year.
  20         40.   Also, on August 13, 2020, Progenity held an earnings call to discuss the
  21 Company’s second quarter financial results. During the call, Defendant Stylli,
  22 Progenity’s CEO and Chairman, stated that Progenity had failed to properly bill the
  23 government over the preceding 18 months for goods and services rendered. As a
  24 result, Progenity received an overpayment of approximately $10.3 million in 2019
  25 and early 2020 from government payors that the Company was required to refund.
  26 This amount was material to the Company’s financial results, representing nearly
  27 25% of Progenity’s annual gross profits for 2019. Factoring in the Company’s $10.3
  28 million provision for refunds during the second quarter and the $13.2 million
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933             - 10 -
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.12 Page 12 of 21




   1 settlement accrual taken in the first quarter, the Company’s consolidated revenues
   2 had actually declined 8% on a sequential basis. Defendant Stylli confirmed that the
   3 $10.3 million accrual was separate from the Company’s settlements with various
   4 government entities.
   5         41.   Defendant d’Esparbes, Progenity’s CFO, meanwhile stated that the
   6 Company’s average selling price (“ASP”) per test had suffered sustained declines
   7 during the quarter. These declines were due to the $10.3 million refund accrual, as
   8 well as a deterioration in the Company’s product mix towards lower cost items such
   9 as NIPT tests. This was a consequence of Progenity’s ongoing in-network transition,
  10 which offered lower average rates. The lower ASP for Progenity tests materially
  11 impacted the Company’s margins during the second quarter and was expected to
  12 have a continuing negative impact on the Company’s gross profit margins and cash
  13 flows from operations.
  14         42.    Following its IPO, Progenity’s stock price has significantly declined
  15 from its offering price of $15.00 per share, closing at $7.71 per share on August 14,
  16 2020.
  17                 PLAINTIFF’S CLASS ACTION ALLEGATIONS
  18         43.   Plaintiff brings this action as a class action on behalf of all purchasers
  19 of Progenity common stock pursuant and/or traceable to the Registration Statement
  20 (the “Class”). Excluded from the Class are Defendants and their families; the
  21 officers, directors and affiliates of Defendants and members of their immediate
  22 families; the legal representatives, heirs, successors or assigns of any of the
  23 foregoing; and any entity in which any Defendant has or had a controlling interest.
  24         44.   The members of the Class are so numerous that joinder is impracticable.
  25 Progenity common stock is actively traded on the NASDAQ and approximately 6.6
  26 million of shares were sold in the IPO. The exact number of Class members is
  27 unknown at this time and can only be ascertained through discovery, but Plaintiff
  28 believes there are thousands of members in the Class. Record owners and other Class
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933              - 11 -
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.13 Page 13 of 21




   1 members may be identified from records procured from or maintained by the
   2 Company or its transfer agent and may be notified of the pendency of this action
   3 using a form of notice similar to that customarily used in securities class actions.
   4         45.    Common questions of law and fact exist as to all Class members and
   5 predominate over any questions solely affecting individual Class members,
   6 including:
   7                (a)   whether Defendants violated the Securities Act, as alleged
   8 herein;
   9                (b)   whether the Registration Statement misrepresented or omitted
  10 material information in violation of the Securities Act; and
  11                (c)   whether and to what extent Class members have sustained
  12 damages.
  13         46.    Plaintiff’s claims are typical of the claims of the Class, as all Class
  14 members were similarly affected by Defendants’ conduct.
  15         47.    Plaintiff will fairly and adequately protect the interests of Class
  16 members and has retained counsel competent and experienced in securities class
  17 actions.
  18         48.    A class action is superior to all other available methods for the fair and
  19 efficient adjudication of this controversy.       Because the damages suffered by
  20 individual Class members may be relatively small, the expense and burden of
  21 individual litigation make it exceedingly difficult, if not impossible and
  22 impracticable, for Class members to individually redress the wrongs alleged. There
  23 will be no difficulty in managing this action as a class action.
  24                                        COUNT I
  25                      For Violation of § 11 of The Securities Act
                                   Against All Defendants
  26
  27         49.    Plaintiff repeats, incorporates, and realleges each and every allegation
  28 set forth above as if fully set forth herein.
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933               - 12 -
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.14 Page 14 of 21




   1         50.   Plaintiff repeats, incorporates, and realleges each and every allegation
   2 set forth above as if fully set forth herein.
   3         51.   This Count is brought under § 11 of the Securities Act, 15 U.S.C. § 77k,
   4 on behalf of the Class, against all Defendants. This Count does not allege, and does
   5 not intend to allege, fraud or fraudulent intent, and any implication of fraud or
   6 fraudulent intent is hereby expressly disclaimed.
   7         52.   The Registration Statement for the IPO contained inaccurate and
   8 misleading statements of material fact, omitted facts necessary to render statements
   9 therein non-misleading, and omitted to state material facts required to be stated
  10 therein.
  11         53.    Progenity is the registrant for the IPO. Defendants were responsible
  12 for the contents and dissemination of the Registration Statement. The Individual
  13 Defendants signed or authorized the signing of the Registration Statement on their
  14 behalves. The Underwriter Defendants marketed and underwrote the IPO and sold
  15 the Progenity stock issued in the IPO to Plaintiff and the Class.
  16         54.   As the issuer of the shares, Progenity is strictly liable to Plaintiff and
  17 the Class for the Registration Statement’s material misstatements and omissions.
  18 Signatories of the Registration Statement may also be strictly liable to Plaintiff and
  19 the Class for such material misstatements and omissions. None of the Defendants
  20 made a reasonable investigation or possessed reasonable grounds to believe that the
  21 statements in the Registration Statement were complete, accurate or non-misleading.
  22         55.   By reason of the conduct alleged herein, Defendants violated § 11 of
  23 the Securities Act. Plaintiff and the Class members purchased common stock
  24 pursuant to, or traceable to, the Registration Statement and have sustained damages
  25 as a result. The value of the stock has substantially declined due to Defendants’
  26 violations. At the time of their purchases, Plaintiff and other members of the Class
  27 were without knowledge of the facts concerning the wrongful conduct alleged
  28 herein.
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933              - 13 -
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.15 Page 15 of 21




   1         56.   Less than one year has elapsed from the time that Plaintiff discovered,
   2 or reasonably could have discovered, the facts upon which these claims are based to
   3 the time that Plaintiff filed this action. Less than three years has elapsed between
   4 the time that the securities upon which this Count is brought were offered to the
   5 public and the time Plaintiff filed this action.
   6                                       COUNT II
   7                     For Violation of § 12 of The Securities Act
                     Against Progenity and the Underwriter Defendants
   8
   9         57.   Plaintiff repeats, incorporates, and realleges each and every allegation
  10 set forth above as if fully set forth herein.
  11        58. This Count is brought by Plaintiff pursuant to § 12(a)(2) of the
  12 Securities Act, 15 U.S.C. § 77l(a)(2), on behalf of the Class against Progenity and
  13 the Underwriter Defendants.
  14         59.   The statements referred to herein were each made in a “prospectus” as
  15 that term is defined in § 2(a)(10) of the Securities Act [15 U.S.C. § 77b(a)(10)],
  16 which contained untrue statements of material facts, omitted to state other facts
  17 necessary to make the statements made not misleading, and concealed and failed to
  18 disclose material facts. The actions of the Defendants sued in this count sold
  19 common shares of Progenity by way of the Prospectus dated June 22, 2020, for their
  20 personal financial gain. Those actions included participating in the preparation of
  21 the Prospectus and other materials used in the sale of Progenity common stock.
  22       60. The Defendants named in this Count sold and/or solicited the sale of
  23 Progenity common stock offered pursuant to the Prospectus for their individual
  24 financial gain.
  25         61.   Plaintiff and the other members of the Class purchased or acquired
  26 Progenity common stock pursuant to a Prospectus. Plaintiff and the other members
  27 of the Class did not know, or in the exercise of reasonable diligence, could not have
  28
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933            - 14 -
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.16 Page 16 of 21




   1 known, of the untruths and omissions contained in or made in connection with the
   2 Prospectus.
   3         62.   Plaintiff and the other members of the Class have sustained injury and
   4 suffered damages.
   5         By reason of the conduct alleged herein, the Defendants named in this Count
   6 violated § 12(a)(2) of the Securities Act. Accordingly, Plaintiff and the other
   7 members of the Class who hold the Progenity common stock pursuant to the
   8 Prospectus have the right to rescind and recover the consideration paid for the
   9 Company’s shares and hereby elect to rescind and tender their shares of the
  10 Company to the Defendants sued herein. Class members who have sold their
  11 Progenity common stock are entitled to rescissory damages.
  12                                      COUNT III
  13                    For Violation of § 15 of The Securities Act
                      Against Progenity and the Individual Defendants
  14
  15         63.   Plaintiff repeats, incorporates, and realleges each and every allegation
  16 set forth above as if fully set forth herein.
  17        64. This Count is brought under § 15 of the Securities Act, 15 U.S.C. § 77o,
  18 against Progenity and the Individual Defendants. This Count does not allege, and
  19 does not intend to allege, fraud or fraudulent intent, and any implication of fraud or
  20 fraudulent intent is hereby expressly disclaimed.
  21       65. As detailed herein, each of the Defendants committed primary
  22 violations of the Securities Act by committing conduct in contravention of §§ 11 and
  23 12(a)(2) of the Securities Act.
  24         66.   The Individual Defendants were each control persons of Progenity by
  25 virtue of their positions as directors, senior officers and/or significant shareholders
  26 of the Company. They each had direct and/or indirect business and/or personal
  27 relationships with other directors, officers and/or major shareholders of the
  28 Company. The Company also controlled the Individual Defendants, given the
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933             - 15 -
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.17 Page 17 of 21




   1 influence and control the Company possessed and exerted over the Individual
   2 Defendants and all of its employees.
   3         67.   By reason of the conduct alleged herein, these Defendants violated § 15
   4 of the Securities Act, and Plaintiff and the Class have suffered harm as a result.
   5                                PRAYER FOR RELIEF
   6         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
   7         A.    Determining that this action is a proper class action, designating
   8 Plaintiff as Lead Plaintiff and certifying Plaintiff as a class representative under Rule
   9 23 of the Federal Rules of Civil Procedure and Plaintiff’s counsel as Lead Counsel;
  10         B.    Awarding compensatory damages in favor of Plaintiff and the other
  11 Class members against all Defendants, jointly and severally, for all damages
  12 sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,
  13 including interest thereon;
  14         C.    Awarding Plaintiff and the Class their reasonable costs and expenses
  15 incurred in this action, including counsel fees and expert fees;
  16         D.    Awarding rescission or a rescissory measure of damages; and
  17         E.    Such other and further relief as the Court may deem just and proper.
  18                               JURY TRIAL DEMANDED
  19         Plaintiff hereby demands a trial by jury.
  20
       DATED: September 11, 2020              Respectfully submitted,
  21
  22                                          ABRAHAM, FRUCHTER
                                                & TWERSKY, LLP
  23
  24
                                                        /s/ Ian D. Berg       0
  25
                                              IAN D. BERG (SBN 263586)
  26                                          IBerg@aftlaw.com
                                              TAKEO A. KELLAR (SBN 234470)
  27
                                              TKellar@aftlaw.com
  28                                          11622 El Camino Real, Suite 100
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933               - 16 -
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.18 Page 18 of 21




   1                                         San Diego, CA 92130
                                             Telephone: (858) 764-2580
   2
                                             Facsimile: (858) 764-2582
   3
                                             Counsel for Plaintiff
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933     - 17 -
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.19 Page 19 of 21
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.20 Page 20 of 21
Case 3:20-cv-01795-CAB-AHG Document 1 Filed 09/11/20 PageID.21 Page 21 of 21
